Citation Nr: 0313601	
Decision Date: 06/23/03    Archive Date: 06/30/03

DOCKET NO.  99-22 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for gastroesophageal 
reflux disease (GERD) and duodenitis.

2.  Entitlement to service connection for peptic ulcer 
disease, claimed on a direct basis and as secondary to a 
service-connected herniated nucleus pulposus at L5-S1.

3.  Entitlement to an increased evaluation for a herniated 
nucleus pulposus at L5-S1, currently evaluated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for hypermobility 
of the right and left temporomandibular joints, secondary to 
posterior ligament stretching, currently evaluated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission



WITNESSES AT HEARINGS ON APPEAL

Veteran and M.H.


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1996 to December 
1998.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  

The RO denied the veteran's claim of entitlement to service 
connection for peptic ulcer disease.  The RO also granted 
entitlement to service connection for herniated nucleus 
pulposus at L5-S1 and assigned a 10 percent evaluation.  
Jurisdiction over this case was subsequently transferred to 
the RO in Houston, Texas.  In November 1999, the Houston RO 
issued a Statement of the Case (SOC).

In April 2000, the Board remanded this case to the RO so that 
the veteran could be provided with the opportunity to appear 
for a videoconference hearing before a Veterans Law Judge.  
The requested hearing was subsequently scheduled, and the 
veteran presented testimony before one of the undersigned 
Veterans Law Judges in August 2000.  A transcript of this 
hearing was prepared and associated with the VA claims 
folder.




Thereafter, in January 2001, the Board remanded this case to 
the RO for additional evidentiary development.  As will be 
explained in greater detail below, the requested development 
was completed, and, in December 2001 and February 2002, the 
RO issued Supplemental Statements of the Case (SSOC's) in 
which it continued to deny the veteran's claims.  

In those SSOC's, the RO recharacterized the veteran's claim 
of entitlement to service connection for peptic ulcer disease 
as a claim of entitlement to service connection for peptic 
ulcer disease, GERD and possible duodenitis, claimed on a 
direct basis and as secondary to a service-connected 
disability.  The claims folder was subsequently returned to 
the Board.

After reviewing the record, the Board believes that the RO 
was correct in recharacterizing the veteran's service 
connection claim to include GERD and duodenitis.  In essence, 
the Board believes that it is apparent from reviewing 
previous RO decisions in this case that the RO was 
considering these disabilities to be part of his claim for 
service connection all along.  However, for reasons that will 
be discussed in greater detail below, the Board finds that 
the issue of entitlement to service connection for GERD and 
duodenitis is most appropriately listed on the title page of 
this decision as separate from the claim of entitlement to 
service connection for peptic ulcer disease.

The Board notes that, in a May 2002 rating decision, the 
Houston RO denied entitlement to an increased evaluation for 
hypermobility of the right and left temporomandibular joints, 
secondary to posterior ligament stretching.  The veteran 
subsequently expressed disagreement with that decision, and, 
in July 2002, the RO issued a SOC.  In July 2002, the veteran 
perfected his appeal by submitting a VA Form 9, Appeal to 
Board of Veterans' Appeals, addressing this issue.  Thus, the 
Board concludes that this matter is also presently on appeal 
before the Board.

In October 2002, the veteran presented testimony at a 
videoconference hearing before another one of the undersigned 
Acting Veterans Law Judges.  A transcript of this hearing was 
prepared and associated with the claims folder.

The Board has found that additional action is required by the 
RO with respect to the claims for higher ratings for the 
herniated nucleus pulposus and the temporomandibular joint 
disorder.  Accordingly, those issues are addressed in remand 
instructions which are located at the end of this decision.


FINDINGS OF FACT

1.  The probative and competent evidence of record suggests 
it may reasonably be concluded that GERD and duodenitis are 
linked to military service.

2.  The competent and probative evidence of record 
establishes that peptic ulcer disease was not shown in 
service or for many years thereafter, was not disabling to a 
compensable degree during the first post service year, and is 
not causally related to a service-connected disability.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in favor of the 
veteran, GERD and duodenitis were incurred in active service.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.303 (2002).

2.  Peptic ulcer disease was not incurred in or aggravated by 
active service; may not be presumed to have been incurred in 
service; and is not proximately due to, the result of, or 
aggravated by service-connected herniated nucleus pulposus at 
L5-S1, is not warranted.  38 U.S.C.A. §§  1110, 5103, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.310(a) (2002); Allen v. 
Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's service medical records reveal that, in October 
1997, he reported experiencing mid-epigastric pain with 
nausea and vomiting.  It was noted that he had experienced 
some relief after taking Mylanta.  It was also noted that he 
only experienced pain when pushing on the epigastric area, 
and that he described symptoms of indigestion with occasional 
acid reflux.  The examiner noted an impression of probable 
acute gastroenteritis, but that he could not rule out peptic 
ulcer disease or GERD.  In December 1997, the veteran 
complained of nausea, indigestion, and heartburn.  
Examination was essentially negative.  The examiner noted an 
assessment of "??GERD".

A service report of medical examination dated in July 1998 
shows that the veteran's abdomen and viscera were found to be 
normal on examination.  In a report of medical history also 
dated in July 1998, an examiner noted that the veteran had 
described having a "knot" in his stomach, which became 
irritated when touched.  A DA Form 199, Physical Evaluation 
Board Proceedings, shows that, in November 1998, the veteran 
was recommended for separation from service because it was 
determined that a low back disability prevented him from 
performing his duties.  

In July 1998, the veteran filed a formal claim of entitlement 
to service connection for an ulcer.  Later that month, he 
underwent a VA general medical examination.  He reported a 
history of chronic indigestion, heartburn, epigastric 
discomfort, and occasional reflux.  He indicated that these 
symptoms were aggravated by eating spicy or oily foods.  He 
explained that these symptoms were relieved by the use of 
antacids such as Mylanta or with the use of Tagament.  
Examination of the abdomen revealed it to be soft, flat, and 
nontender with no evidence of organomegaly or masses.  The 
examiner indicated that there were active bowel sounds in all 
four quadrants, and that no bruits were present.  The 
examiner also indicated that an upper GI series was normal.  
No diagnosis of any gastrointestinal disability was noted in 
the report of that examination.

In February 1999, the RO issued a letter to the veteran 
explaining what the evidence must show in order to establish 
service connection for a disability.  The RO advised him that 
he should submit any medical evidence that he believed to be 
relevant to his claim.

In February 1999 the RO denied the claim of entitlement to 
service connection for an ulcer.  In the text of that 
decision, the RO explained that there was no evidence that 
the veteran currently had an ulcer or GERD.  For this reason, 
the RO concluded that his claim was not well grounded.  The 
veteran subsequently appealed that decision.

In August 2000, the veteran submitted a packet of VA medical 
records in support of his claim.  A clinical note dated 
January 11, 2000 shows that he reported experiencing stomach 
discomfort.  It was noted that he had just recovered from an 
upper respiratory infection, and he indicated that he had not 
eaten well while he was sick.  He reported experiencing 
nausea without vomiting.  Examination of his abdomen revealed 
no fluid, masses, tenderness, or organomegaly.  During the 
examination, he reported having a history of peptic ulcer 
disease, which he believed had recurred while he was sick.  
The examiner noted an impression of a viral syndrome with 
gastrointestinal upset.  In a July 2000 clinical note, it was 
noted that he had a history of GERD.

During his August 2000 videoconference hearing, the veteran 
asserted that his stomach problems were at least in part the 
result of medications that he had been given for his service-
connected back disability.  He explained that he was taking 
Ibuprofen and Motrin for his back problems, and that this may 
have aggravated his stomach problems.  He noted that he was 
specifically told by either a captain or lieutenant that he 
should not have been taking the medication that he had been 
given because of the effect that it would have on his 
stomach.  The veteran stated that his stomach problems did 
not begin until after he had started taking that medication.  
He indicated that he was not sure which medication the 
physician had mentioned as the one that could cause stomach 
problems.

In January 2001, the Board remanded this case to the RO for 
additional evidentiary development.  The Board instructed the 
RO to obtain the veteran's complete VA treatment records and 
to request that he identify all health care providers who had 
treated him for his claimed gastrointestinal disability.  The 
RO was also instructed to provide him with a VA 
gastrointestinal examination for the purpose of ascertaining 
the nature and etiology of his claimed disability.  In that 
document, the Board also noted the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), and advised the RO to 
ensure that the notification requirements and development 
procedures contained in that law were fully complied with and 
satisfied.

Shortly thereafter, in February 2001, the RO issued a letter 
to the veteran requesting that he identify all health care 
providers who had treated him for his claimed 
gastrointestinal disability.  The RO enclosed several 
authorization forms for the veteran to complete if he wished 
for VA to obtain records from those providers on his behalf.

The RO subsequently obtained the veteran's VA treatment 
records.  A January 11, 2000 outpatient health summary 
reveals that he was treated on that day for unspecified 
gastritis and gastroduodenitis without hemorrhage.  In a 
clinical note dated January 10, 2001, it was noted that he 
had complained of a burning pain and a "knot" in his 
stomach after eating fatty food and candy.  He denied 
experiencing any nausea or vomiting.  The examiner noted an 
assessment of reflux/gastritis.  In a clinical note dated 
January 19, 2001, it was noted that he had complained of 
reflux symptoms and that he had undergone an upper GI series.  
It was found he had moderate gastroesophageal reflux with no 
hiatal hernia or ulcer.  The examiner noted an assessment of 
GERD.  

In May 2001, the veteran underwent a VA gastrointestinal 
examination.  He reported that he had been diagnosed as 
having peptic ulcer disease in service, and that he was 
treated conservatively.  He also reported that he had 
recently undergone an upper GI series at a VA Medical Center 
(MC), and that he had been diagnosed with reflux disease.  



Examination of the abdomen revealed it to be soft and benign 
with no organomegaly or remarkable tenderness noted.  The 
examiner also noted that there was no evidence of a hernia.  
The examiner noted a diagnosis of a history of peptic ulcer 
disease, and a history of GERD claimed secondary to his 
taking medication for low back pain.  

The RO subsequently determined that the VA physician who 
conducted the veteran's May 2001 examination did not have 
access to the veteran's claims folder at the time of his 
examination.  Therefore, in September 2001, his claims folder 
was forwarded to that physician.  In a September 2001 
addendum, the physician indicated that he could find no 
indication of the veteran's having been diagnosed with peptic 
ulcer disease in service as he had reported.  The physician 
determined that he had been diagnosed with GERD, but that 
peptic ulcer disease appeared to have only been suspected at 
one time.  

The physician noted that the veteran had undergone an upper 
GI in January 2001, which revealed GERD and probable mild 
duodenitis without hiatal hernia, but that peptic ulcer 
disease was not documented.  The physician further noted that 
the veteran had asserted that his stomach problems were the 
result of medication prescribed for his back problems, and 
that anti-inflammatory medication can cause digestive 
problems.  The physician observed, however, that the veteran 
had not developed peptic ulcer disease, and that it was very 
difficult to determine if his GERD and possible duodenitis 
were related to his medication for low back pain because such 
conditions were very common in the general population.

In the December 2001 and February 2002 SSOC's, the RO denied 
entitlement to service connection for peptic ulcer disease, 
GERD and duodenitis, claimed on a direct basis or as 
secondary to service-connected herniated nucleus pulposus at 
L5-S1.





Analysis

Preliminary matter -Duty to Assist

As noted above, during the pendency of this appeal, the 
President signed into law the VCAA, Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. § 5103 (West 2002)).

VA has long recognized that the Department has a duty to 
assist claimants in developing evidence pertinent to their 
claims.  See the former version of 38 U.S.C.A. § 5107 (West 
1991); 38 C.F.R. § 3.103(a) (2002).  Recent changes in law 
have amended the requirements as to VA's development efforts 
in this, and other pending cases, modifying and clarifying 
VA's duty to assist a claimant in evidentiary development.  
See VCAA, supra.  See generally Holliday v. Principi, 14 Vet. 
App. 280 (2001).  In addition, VA has published new 
regulations, which were created for the purpose of 
implementing many of the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (now codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2002)). 

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (CAVC) has held that the 
entire VCAA potentially affects claims pending on or filed 
after the date of enactment (as well as certain claims that 
were finally denied during the period from July 14, 1999, to 
November 9, 2000).  See generally Holliday v. Principi, 
supra; see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
That analysis would include cases that had been decided by 
the Board before the VCAA, but were pending in the CAVC at 
the time of its enactment.  

However, the U.S. Court of Appeals for the Federal Circuit 
(CAFC) has held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct"). 

Although the CAFC appears to have reasoned that the VCAA may 
not retroactively apply to claims or appeals pending on the 
date of its enactment, it stated that it was not deciding 
that question at this time.  In this regard, the Board notes 
that VAOPGCPREC 11-00 appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of its 
enactment.  Further, the regulations issued to implement the 
VCAA are expressly applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department, and regulations of the 
Department, are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West Supp. 2002).  Therefore, for purposes of the present 
case, the Board will assume that the VCAA is applicable to 
claims or appeals pending before the RO or the Board on the 
date of its enactment. 

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  The Board has carefully reviewed 
the claims file, to ascertain whether further remand to the 
RO or other development is necessary in order to assure 
compliance with the new legislation.  The Board notes that 
the development of medical evidence appears to be complete.  
By virtue of the SOCs issued in November 1999, the SSOC's 
issued in December 2001 and February 2002, and correspondence 
from VA, the Board believes that the appellant has been given 
ample notice of the information and/or medical evidence 
necessary to substantiate his claims.  

Likewise, he has also been given notice that VA has a duty to 
assist him in obtaining any evidence that may be relevant to 
this appeal.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (noting that VA must communicate with claimants as to 
the evidentiary development requirements of the VCAA).  In 
this regard, the Board notes the February 1999 letter in 
which the RO advised the veteran of the type of evidence 
necessary to establish service connection.  In the letter, 
the RO also requested that the veteran identify all health 
care providers who treated him for his claimed disabilities.  
Also, in the January 2001 remand, the Board noted the recent 
enactment of the VCAA, and the fact that it modified VA's 
duty to assist a claimant in evidentiary development.  
Thereafter, in the February 2001 letter, the RO provided the 
veteran with authorization forms if he wished for VA to 
assist him in obtaining records relevant to his claim.  See 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

In view of the foregoing, the Board believes that all 
obtainable evidence identified by the appellant relative to 
his claim has been obtained and associated with the claims 
folder, and that neither he nor his representative have 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  As discussed in the Factual 
Background, the RO has obtained the veteran's complete VA 
treatment records, and the record reflects that the veteran 
was provided with several VA examinations.

In summary, the Board finds that VA has satisfied its duty to 
assist the appellant in obtaining evidence to the extent 
necessary to attempt to substantiate his entitlement to the 
benefits sought on appeal, under both former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2096-98 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103 and 5103A (West 2002)).  The 
Board therefore finds that no useful purpose would be served 
in undertaking more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The CAVC has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

In fact, the CAVC has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).  Similarly, as no other obtainable evidence 
has been indicated by the veteran, development by the Board 
would serve no useful purpose.  For the same reasons, the 
Board concludes that any defect in meeting the technical 
requirements of the VCAA is nonprejudicial and harmless 
error.


Service Connection

The veteran is seeking entitlement to service connection for 
stomach problems, which he contends have been diagnosed as 
peptic ulcer disease, GERD, and duodenitis.  He essentially 
argues that these disabilities first manifested while he was 
on active duty in the military.  He also contends that these 
disabilities were either caused or aggravated by medication 
prescribed for his service-connected back disability.

In general, applicable laws and regulations provide that 
service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
That a condition or injury occurred in service alone is not 
enough; there must be disability resulting from that 
condition or injury.  See Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223 
(1992).  Service connection may also be granted for a disease 
first diagnosed after discharge when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection may also be granted for chronic 
disabilities, such as peptic ulcer disease, if such is shown 
to have been manifested to a compensable degree within one 
year after the veteran was separated from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is thus established for a 
secondary condition, the secondary condition shall be 
considered a part of the original condition.  38 C.F.R. § 
3.310; see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  
Secondary service connection may also be warranted for a non- 
service-connected disability when that condition is 
aggravated by a service-connected disability.  Allen v. 
Brown, 7 Vet. App. 439 (1995) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2002)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the CAVC 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The CAVC has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

Having reviewed the complete record, the Board finds that the 
evidence is in relative equipoise as to whether or not GERD 
with duodenitis was incurred in service.  Thus, resolving 
doubt in favor of the veteran, the Board concludes that 
entitlement to service connection for GERD with duodenitis is 
warranted.  However, for the reasons and bases set forth 
below, the Board also concludes that the preponderance of the 
evidence is against the veteran's claim of entitlement to 
service connection for peptic ulcer disease.

With respect to the veteran's claimed GERD and duodenitis, 
the Board found the most probative evidence of record to be 
the September 2001 addendum of the VA physician who examined 
him in May 2001.  In that report, the physician noted that 
the diagnosis of GERD appears to have first been noted while 
the veteran was in the service.  The physician also noted 
that an upper GI series conducted in January 2001 appeared to 
confirm that the veteran had GERD and probably duodenitis.  
Although the physician suggested that he did not believe that 
the veteran's GERD had resulted from medication that was 
prescribed for his back disorder, the physician appears to 
have essentially found that the veteran's GERD first 
manifested while he was on active duty.

The Board recognizes that the VA physician's opinion is 
somewhat ambiguous in that the examiner did not explicitly 
state that the veteran's GERD with duodenitis is related to 
his military service.  However, the Board believes that such 
a conclusion is implicit in the physician's findings, and 
that his findings are sufficient to place the evidence in 
relative equipoise as to the issue of whether the veteran's 
GERD and duodenitis developed while he was in active service.  

As noted above, when there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West 2002)).  The CAVC has held that 
a veteran need only demonstrate that there is an approximate 
balance of positive and negative evidence in order to 
prevail.  See Gilbert, Alemany, supra.  



The Board notes that the "benefit of the doubt" doctrine is 
particularly applicable in this case, as the veteran has 
arguably submitted lay evidence demonstrating a continuity of 
symptomatology (his own reports of stomach problems since 
service, which led two examiners in 1997 to suggest a 
diagnosis of GERD), as well as competent medical evidence 
linking his recent symptoms to the diagnoses of GERD and 
duodenitis (the September 2001 addendum and results of the 
upper GI series performed in January 2001).

With respect to the veteran's claimed peptic ulcer disease, 
however, the Board concludes that the preponderance of the 
evidence is against finding that such a disability was 
incurred in or aggravated by service, or as a result of a 
service-connected disability.  

The Board is of course cognizant that it was noted on one 
occasion during service that a possible source of some of the 
veteran's stomach complaints was peptic ulcer disease.  
However, repeated physical examination and diagnostic testing 
has established that the veteran does not have peptic ulcer 
disease.  

For example, the Board notes the report of the veteran's July 
1998 VA general medical examination in which it was noted 
that an upper GI series was normal.  In addition, in the 
report of his January 2001 upper GI series, it was 
specifically noted that there was no evidence of an ulcer.  
Based on these results, the VA examiner who completed the 
September 2001 addendum specifically concluded that the 
veteran had not developed peptic ulcer disease.  

In light of this evidence, the Board concludes that the 
preponderance of the evidence is against finding that the 
veteran has peptic ulcer disease, either as a result of 
military service or as a result of medication prescribed for 
a service-connected disability.


The Board appreciates the sincerity of the veteran's belief 
in the merits of his claim for service connection for peptic 
ulcer disease.  However, it is well established that, as a 
layperson, he is not considered capable of opining, no matter 
how sincerely, that he developed peptic ulcer disease as a 
result of his military service or a service-connected 
disability. See Routen v. Brown, 10 Vet. App. 183, 186 (1997) 
("a layperson is generally not capable of opining on matters 
requiring medical knowledge"), aff'd sub nom. Routen v. 
West, 142 F.3d 1434 (Fed. Cir. 1998), cert. denied, 119 S. 
Ct. 404 (1998); Espiritu v. Derwinski, 2 Vet. App. 492 
(1992); Moray v. Brown, 5 Vet. App. 211 (1993).

In conclusion, the Board finds that there is an approximate 
balance of positive and negative weight regarding the 
question of whether or not GERD and duodenitis were incurred 
in service.  Resolving doubt in favor of the veteran, the 
Board finds that entitlement to service connection for GERD 
and duodenitis is warranted.  

The Board further concludes, however, that the preponderance 
of the evidence is against finding that peptic ulcer disease 
was incurred as a result of military service or a service-
connected disability.  


ORDER

Entitlement to service connection for gastroesophageal reflux 
disease (GERD) and duodenitis is granted.

Entitlement to service connection for peptic ulcer disease, 
claimed on a direct basis and as secondary to service-
connected herniated nucleus pulposus at L5-S1, is denied.


REMAND

This claim must be afforded expeditious treatment by the RO.  

The law requires that all claims that are remanded by the 
Board or by the CAVC for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West 2002) (Historical and Statutory Notes).  In 
addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the CAVC.  See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

The veteran is seeking an increased evaluation for his 
service-connected herniated nucleus pulposus at L5-S1, which 
is evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code (DC) 5293.  He is also seeking an increased 
evaluation for his service-connected hypermobility of the 
right and left temporomandibular joints, secondary to 
posterior ligament stretching, which is currently evaluated 
as 10 percent disabling under 38 C.F.R. § 4.150, DC 9905.

The Board notes that, during the course of this appeal, 
substantive changes were made by regulatory amendment to the 
schedular criteria for evaluating intervertebral disc 
syndrome, as set forth in 38 C.F.R. § 4.71a, DC 5293.  See 67 
Fed. Reg. 54,345 (Aug. 22, 2002).  These changes became 
effective on September 23, 2002.  Because the veteran's claim 
was filed before the regulatory change occurred, he is 
entitled to application of the version more favorable to him.  
See Karnas, 1 Vet. App. at 311; VAOPGCPREC 3-00 (opinion of 
VA General Counsel that the decision in Karnas is to be 
implemented by first determining whether the revised version 
is more favorable to the veteran).  See also 38 U.S.C.A. § 
7104(c); 38 C.F.R. § 14.507 (precedential opinions of VA 
General Counsel are binding on the Board).

The Board also notes that, under regulations that became 
effective as of February 22, 2002, the Board was permitted to 
conduct evidentiary development of appealed cases directly, 
without having to remand a case to the RO.  See 38 C.F.R. 
§ 19.9(a)(2) and (a)(2)(ii) (2002).  

The provisions of 38 C.F.R. § 20.1304 were also amended at 
that time so as to allow the Board to consider additional 
evidence submitted by an appellant within 90 days of the 
certification of his appeal without having to remand the case 
to the AOJ for initial consideration and without having to 
obtain the appellant's waiver.  

In March 2003, the Board issued a letter to the veteran 
advising him of the change in DC 5293.  The veteran was also 
advised that, because his claim was filed before the 
regulatory change occurred, he was entitled to application of 
the version more favorable to him.  Consistent with the new 
version of 38 C.F.R. § 20.1304, the Board further advised the 
veteran that he could submit additional evidence in support 
of his claim directly to the Board, even though the 90-day 
period in which he was normally permitted to submit such 
evidence had expired.

In April 2003, the veteran responded to the Board's letter by 
submitting additional medical evidence in support of his 
claim.  Among this evidence are a number of medical records 
pertaining to his claims of entitlement to an increased 
evaluation for his service-connected herniated nucleus 
pulposus at L5-S1, and entitlement to an increased evaluation 
for his service-connected hypermobility of the right and left 
temporomandibular joints, secondary to posterior ligament 
stretching.

On May 1, 2003, just prior to the Board's final consideration 
of the claim on appeal, the CAFC invalidated the new duty-to-
assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans, et. al., 
v. Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(May 1, 2003).  That decision emphasized the Board's status 
as "primarily an appellate tribunal," and held that 38 
C.F.R. § 19.9(a)(2) is invalid because, in conjunction with 
the amended regulation codified at 38 C.F.R. § 20.1304, it 
allows the Board to consider additional evidence without 
having to remand the case to the AOJ for initial 
consideration and without having to obtain the appellant's 
waiver.  The CAFC explained that this is contrary to the 
requirement of 38 U.S.C.A. § 7104(a) that "[a]ll questions 
in a matter which...is subject to decision by the Secretary 
shall be subject to one review on appeal by the Secretary."  

In light of this new judicial precedent, the Board believes 
that the most appropriate action would be to remand these 
claims to the RO for initial review of the additional 
evidence recently submitted by the veteran.

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the VCAA of 
2000 and its implementing regulations.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107) (West 2002) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).

Accordingly, this case is remanded for the following actions:

1.  The veteran has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the RO.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by the VCAA 
is completed.  In particular, the RO 
should ensure that the new notification 
requirements and development procedures 
contained in 38 U.S.C.A. §§ 5102, 5103, 
5103A, and 5107 are fully complied with 
and satisfied.  In doing so, the RO is 
free to undertake any specific 
development deemed necessary in order to 
comply with the VCAA.

3.  Once the aforementioned action has 
completed, the RO should then 
readjudicate the veteran's claims of 
entitlement to an increased evaluation 
for his service-connected herniated 
nucleus pulposus at L5-S1, and 
entitlement to an increased evaluation 
for his service-connected hypermobility 
of the right and left temporomandibular 
joints, secondary to posterior ligament 
stretching.  
With respect to the veteran's back 
disorder, the RO should consider the 
claim under the rating criteria in effect 
both prior to and as of August 22, 2002, 
applying the version most favorable to 
the veteran.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case (SSOC).  The SSOC must contain notice 
of all relevant action taken on the claim for benefits, to 
include a summary of the evidence and applicable law and 
regulations pertaining to the claim currently on appeal.  A 
reasonable period of time for a response should be afforded.  
Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  
No action is required of the veteran until he is notified by 
the RO.



			
          MICHAEL D. MARTIN	HOLLY MOEHLMANN
	        Acting Veterans Law Judge                               
Veterans Law Judge
        Board of Veterans' Appeals                          
Board of Veterans' Appeals



	                         
__________________________________________
RONALD R. BOSCH
	Veterans Law Judge,
Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



